Citation Nr: 1226949	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  09-19 313	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to service connection, for purposes of accrued benefits, for esophageal cancer, to include as due to exposure to Agent Orange. 

3.  Entitlement to service connection, for purposes of accrued benefits, for a skin disorder, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from January 1966 to October 1969.  The Veteran died on December [redacted], 2005.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2010, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In March 2011, the case was remanded for further development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on her part is required.


REMAND

The March 2011 Board Remand instructed the RO to arrange for the Veteran's claims file to be forwarded to (1) an appropriate physician (e.g., oncologist) for review and a medical advisory opinion as to whether the Veteran's cancers (each) were at least as likely as not (50% or better probability) related to his exposure to Agent Orange in service and, if so, whether they caused or contributed to cause his death and (2) dermatologist for review and a medical advisory opinion as to whether any diagnosed skin disorder was at least as likely as not (50% or better probability) related to the Veteran's service, to include as due to his exposure to Agent Orange therein.

A May 2011 medical advisory opinion from a primary care physician provides opinions regarding the cancer claims and notes that the examiner was deferring the "dermatology opinion" to the dermatology service.  The Veteran's claims file and "Virtual VA" record (VA's electronic data storage system) do not show that a dermatology consult was obtained.  Thus, action ordered in the Board's March 2011 Remand has not been completed, and the matter must be remanded, once again, for completion of action previously sought.  

Under governing law and regulation, if a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease manifested to a degree of 10 percent or more the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  The United States Court of Appeals for the Federal Circuit (Fed Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nonetheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In the May 2011 medical advisory opinion the examiner reviewed the listed diseases associated with Agent Orange under 38 C.F.R. § 3.309(e) and noted that the list did not include esophageal cancer.  "[T]herefore [it was his] opinion that this Veteran's esophageal cancer was less likely as not related to his presumed exposure to Agent Orange while in Vietnam."  [The Board observes that if a review of the listed diseases in 38 C.F.R. § 3.309(e) was all that was needed, a medical opinion would not have been necessary, and would not have been sought.]  In Combee, the Federal Circuit held that a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  In the instant case, at the least, some discussion of the medical literature/studies conducted was indicated to complete the development requested by the Board in the March 2011 remand.  

Furthermore, pursuant to the Board's remand instructions, a March 2011 letter from the RO asked the appellant to complete and return VA Form 21-4142, Authorization and Consent to Release Information, if she wanted VA to obtain any doctor, hospital or medical reports on her behalf.  She responded by completing and returing to the RO authorizations for VA to obtain records from University Hematology and Oncology, Inc. at Washington University Medical Center, St. Mary's Good Samaritan, Inc., and Tom Davis, M.D.  The RO does not appear to have acted upon the appellant's authorizations releasing the Veteran's private treatment records, thereby failing to complete the instructions in the Board's remand; this is a due process violation.  Records of such treatment may be pertinent (even critical) evidence in the matter at hand, and must be secured.

Finally, the March 2011 Board remand instructed the RO to adjudicate the matter of service connection for a skin disorder for accrued benefits purposes and, if the appellant filed a notice of disagreement and perfected an appeal, to return the matter to the Board.  However, in the May 2012 supplemental statement of the case (SSOC), the RO merely included this claim in the readjudication of the matters already on appeal; the appellant was not advised of her appellate rights regarding the denial of this claim.  Notably, it is well-established that an initial adjudication of a claim by a SSOC is improper.

Accordingly, the case must be remanded, once again, for completion of the action previously sought, and for further adjudicatory action.  See Stegall v. West, 11 Vet. App. 268 (1998)(a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand orders).

The case is REMANDED for the following action:
1.  The RO should ask the appellant to again provide (as the previous authorizations were time-limited, and lapsed) the authorizations necessary for VA to secure copies of the complete clinical records of the identified treatment not already associated with the claims file, specifically including the complete treatment records from University Hematology and Oncology, Inc. at Washington University Medical Center, St. Mary's Good Samaritan, Inc., and Tom Davis, M.D.  The RO should secure for association with the record all such records.

2.  The RO should then arrange for the Veteran's claims file (along with a copy of 38 C.F.R. § 3.309(e)) to be forwarded to an appropriate physician (e.g., oncologist) for review and a medical advisory opinion as to whether the Veteran's cancers (each) were related to his exposure to Agent Orange in service and, if so, whether they caused or contributed to cause his death.  Based on a review of the record, the examiner should provide opinions that respond to the following: 

(a)  The examiner should identify (by medical diagnosis) [each of] the Veteran's cancer(s) shown by the factual evidence of record and (as to each) opine whether such at least as likely as not (a 50 % or better probability) was related to his exposure to Agent Orange in service.  The examiner should specifically address the appellant's allegation that the Veteran had two different cancers, an esophageal cancer and a soft-tissue sarcoma (a listed disease under 38 C.F.R. § 3.309(e)).  The examiner should explain (with citation to supporting clinical data) whether or not the soft tissue cancerous mass on the Veteran's thigh was indeed a soft tissue sarcoma (or metastasis of his esophageal cancer to his thigh). 

(b)  If the examiner concludes that the Veteran did have a cancer that was related to his exposure to Agent Orange in service, the examiner should further opine whether it is at least as likely as not (a 50 % or better probability) that such cancer caused or contributed to cause his death.  

The consulting physician must explain the rationale for all opinions, citing to supporting factual data or medical texts/treatises, as appropriate. 

3.  The RO should also arrange for the Veteran's claims file to be forwarded to a dermatologist for review and a medical advisory opinion.  Based on review of the record, the examiner should provide opinions that respond to the following:  

(a)  The consulting physician should identify, by medical diagnosis, each of the Veteran's skin disorders shown by factual evidence of record at the time of his death. 

(b)  As to each such skin disability entity diagnosed the consulting physician should opine whether such was at least as likely as not (a 50 % or better probability) related to the Veteran's service, to include as due to his exposure to Agent Orange therein, or otherwise. 

The consulting physician must explain the rationale for all opinions, citing to supporting factual data or medical texts/treatises, as appropriate.

4.  The RO should then adjudicate in the first instance the claim of service connection for a skin disorder for accrued benefits purposes.  If it is denied, the appellant should be so advised, and also advised of her appellate rights and that the matter will not be before the Board unless she initiates (and perfects) an appeal in the matter. 

5.  The RO should then readjudicate the matters of service connection for esophageal cancer for accrued benefits purposes and service connection for the cause of the Veteran's death.  If either remains denied, the RO should issue an appropriate SSOC and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

